Citation Nr: 1715860	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  07-38 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran was in active service from December 1982 to December 1986.  The Veteran served in the Marines.  The Veteran received an other than honorable discharge for the period of service December 1986 to January 1988, due to a pattern of misconduct.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Department of Veteran Affairs (VA) Cleveland Regional Office (RO) in Ohio.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2008.  The record contains a transcript of the hearing.

The Veteran's claims file was lost in 2008 while being transferred and had to be rebuilt.

In June 2010 the Veteran stated that his other than honorable discharge was under review by a Navy board.  The Veteran expected results in July 2010.  The record does not contain any update on this review.  

This matter was previously before the Board in September 2011 and was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay of this appeal but, a review of the record reflects that further development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  In December 2012, the RO made a formal finding that the Veteran's Service Treatment Records (STRs) were unavailable.  In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In this case, the RO determined the Veteran's character of discharge was dishonorable and he was precluded from seeking benefits for any injuries sustained during that period.  The September 2011 remand requested a memorandum with details regarding this determination.  This memorandum is not contained in the record.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Veteran reported that his discharge was being reviewed and indicated the results should be out in July 2010.  Thus far, it does not appear that the AOJ has made efforts to obtain any records that may have been gathered in connection with those applications or the results of this application.

VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient medical information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran contends he has a left knee disability as a result of an injury sustained during his period of honorable service in 1984.  At the April 2008 hearing, the Veteran stated he injured his left knee in service when a box fell on his knee while he was unloading a truck.  The DRO presiding over the hearing verified the injury was noted in the Veteran's STRs.  The Veteran stated he did not report the symptoms on his discharge examination but sought treatment within two to three years after service.  

The Veteran underwent a VA examination in June 2008.  Again, the Veteran stated he injured his left knee when a box fell on it.  The Veteran's claims file was unavailable for review.  A left knee x-ray conducted at the time of the examination was normal.  The VA examiner determined the objective evidence did not show a left knee disability.  The VA examiner opined that the second injury the Veteran sustained in 1987 was unrelated to the initial left knee injury in 1984.    

The Veteran has continued to report and seek treatment for left knee pain from 2005 to 2016.  The VA treatment records vary in the description of the Veteran's symptoms.  The Veteran's symptoms are listed as, "occasional left knee pain" and "occasional arthritic pain in the left knee."  The treatment records also alternate between describing pain in the left and right knee.  It is unclear at times which knee is being evaluated.  In February 2014, the Veteran slipped on ice and fell injuring his right leg.  An x-ray of the right and left knee was conducted at this time.  The anterior posterior and sunrise radiographs of the contralateral left knee were unremarkable.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).   

Given the above, further development is needed to clarify whether the Veteran actually has a current left knee disability and to clarify whether there is a nexus between a current left knee disability and the knee injuries noted during service.  

Accordingly, the case is REMANDED for the following action:
		
1.  Request from the Naval Discharge Review Board, or other appropriate facility, a copy of its determination(s) on the appellant's application for review of his discharge, as well as copies of any records underlying its determination(s). Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2.  After step one has been completed, the RO should provide and associate with the claims folder a memorandum detailing the efforts undertaken to determine the characterization of the Veteran's second period of service (from December 6, 1986 to January 22, 1988) as dishonorable.  

3.  Schedule the Veteran for a medical examination with an appropriate medical examiner.

The entire claims file, including a copy of this REMAND, must be reviewed by the examiner.  The examiner should consider and discuss the findings of the June 2008 examination.  

The examiner should determine whether the Veteran currently has a left knee disability.  The examination report should include the reasoning upon which the determination is based.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability (if any) is related to or caused by the 1984 left knee injury.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability (if any) is related to or caused by the 1987 left knee injury.

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

3.  Readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




